Detailed Action
Summary
1. This office action is in response to the application filed on July 30, 2020. 
2. Claims 1-14 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. Drawings are objected to because of the following informalities:
Paragraph [0025] recites a first side circuit 1, a second side circuit 2, and a resonant tank circuit 3 electrically coupled between the first side circuit 1 and the second side circuit 2. The resonant tank circuit 3 comprises a first resonant capacitor Cl, a resonant inductor Lr, an isolated transformer Tx and a second capacitor C2.
However, the drawing does not explicitly disclose or shows first side circuit 1, a second side circuit 2, and a resonant tank circuit 3. Apporioprate action is required.
Specification
5. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 03/16/21 and 07/30/20 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
7. Claim 9 is  objected to because of the following informalities: 
Claim 9 recites “the triple insulated wire, Litz wire and PI wire”. There is insufficient antecedent basis for this claim limitation.
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8 and 10-14 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Tan “CN110729903”. 
In re to claim 1, Tan discloses a bidirectional isolated resonant converter (Figs. 4-11 shows the invention relates to the electronic technology field, especially claims a magnetic device and a bidirectional direct current (direct current, DC) conversion circuit, see invention title. Examiner noted that all figs are considered as same embodiments), comprising a first side circuit (primary side resonant switch 52 comprises a switching K1-K4 of a transistor full-bridge) , a second side circuit (secondary side resonant switching 53 comprise a switching K5-K8 of a transistor full-bridge) , and a resonant tank circuit  (resonant capacitor C4, resonant inductance L1, 
resonant inductance L2 and resonant capacitor C5,  transformer comprising a first and second winding of transform L3 and L4 and inductance L2) electrically coupled between the first side circuit (K1-K4) and the second side circuit (K5-K8), 
the resonant tank circuit  comprising a first resonant capacitor (resonant capacitor C4), a resonant inductor ( resonant inductor L1), an isolated transformer (transformer T) and a second capacitor (resonate capacitor C5), wherein the first resonant capacitor (C4) , the resonant inductor (L1) and a first side winding (L3)  of the isolated transformer (T) are connected in series (C4, L1 and L3 connected in series with transformer T) , and a second side winding (L4) of the isolated transformer (T) and the second capacitor (C5) are connected in series (L4 and C5 are connected in series with transformer T); 
wherein the resonant inductor (L1 and L2 ) and the isolated transformer (T) are integrated into an integrated magnetic component (magnetic device 21), a magnetic core of the integrated magnetic component (51) comprising an inductor magnetic core portion on which an inductor winding of the resonant inductor is wound (the secondary side resonant first end of inductor L2 as the magnetic device 51 of the third end, the third end is connected with the secondary side resonant switch circuit52; the secondary side resonant second end of inductor L2 is connected with the first end of the first secondary side coil L4, and the second end of the first secondary side coil L4 as the fourth end of the magnetic device 51, connecting the secondary side resonant switch circuit 53 of the fourth end. The primary side coil L3 and the first secondary side coil L4 is wound on the magnetic core, see page 7 prag.3), a transformer magnetic core portion on which the first side winding (L3)  and the second side winding (L4) of the isolated transformer are wound (the primary side coil L3 and the first secondary side coil L4 is wound on the magnetic core, see page 7 parag.3), and a common magnetic core portion shared by the resonant inductor and the isolated transformer to form closed magnetic path ( Figs. 7 and 9 shows magnetic flux created in the magnetic device 51 which is shared  magnetic device 51 is a portion of the transformer T to create magnetic path of the shared of the primary side coil L3 and the first secondary side coil L4 is wound on the magnetic core) , respectively;
 wherein when the same current is flowing in the inductor winding and the first side winding (Examiner noted that the same current is flowing thru L1,L3,L4 and L2 ), a magnetic flux generated by the resonant inductor and a magnetic flux generated by the isolated transformer have the same direction on the common magnetic core portion (Figs.7 shows the invention magnetic closed path flux passes. Exemplary, in FIG. 7 D in the magnetic device will be described as an example, as shown in FIG. 12, the closed path formed by the arrows in the figure is magnetic circuit, the primary side coil L3 converting the electric energy into magnetic energy in the magnetic path of the magnetic core, the first secondary side coil L4 then convert the magnetic energy into electric energy, see page 8, parag. 4-5. Examiner noted that the by rearranging the configuration arrangement of the resonant inductors and  the transformer winding which generates a magnetic flux to flow either in same or different direction).  
In re to claim 2, Tan discloses (Figs. 4-11), wherein the first side circuit is a full-bridge circuit comprising a first bridge arm (switching K3& K4 of a transistor full-bridge)  and a second bridge arm (switching K1&K2 of a transistor full-bridge), wherein one terminal of the first side winding is electrically connected to a midpoint of the first bridge arm via the resonant inductor  (L3 is coupled to midpoint of the K3 & K4 arm via L1) and the first resonant capacitor sequentially (C4), 17and the other terminal of the first side winding is electrically connected to a midpoint of the second bridge arm (the other terminal of L3 is connected to midpoint of the second bridge arm K1 &K2).  
In re to claim 3, Tan discloses (Figs. 4-11),  wherein the second side circuit is a full-bridge circuit (K5-K8 of a transistor full-bridge) comprising a third bridge (K7&K8) arm and a fourth bridge arm (K5 &K6), wherein one terminal of the second side winding (L4) is electrically connected to a midpoint of the third bridge arm (L4 is coupled midpoint of K7 &K8), and the other terminal of the second side winding (L4)  is electrically connected to a midpoint of the fourth bridge arm via the second capacitor (L4 is coupled to midpoint of K5 &K6 via capacitor C5 ) .  
In re to claim 4, Tan discloses (Figs. 4-11),  , wherein the first bridge arm K3& K4 ),the second bridge arm (K1&K2), the third bridge arm (K7&K8) and the fourth bridge arm (K5 &K6), each comprises two switches groups connected in series between which the midpoints are located (switches K1-K2, K3-K4, K5-K6 and K7-K8, respectively are connected in series at midpoint ).  
In re to claim 7, Tan discloses (Figs. 4-11),   wherein the inductor magnetic core portion (magnetic device 51) is provided with at least one air gap ( primary side resonance air gap width of the inductance L1and a secondary side resonant air gap width of the inductor L2 can be collectively referred to as the airgap width of the resonance inductance, see page 9, parag.6).  
In re to claim 8, Tan discloses (Figs. 4-11), wherein the inductor winding and the first side winding are wound continuously by the same wire (Figs. 7A and 9A shows same wire or winding 73 and 47 are wounded) .  
In re to claim 10, Tan discloses (Figs. 4-11),wherein the common magnetic core portion (magnetic device 51)  is located between the inductor magnetic core portion and the transformer magnetic core portion (see Figs. 7-9) and when the same current is flowing in the inductor winding and the first side winding (see page 7, parags. 7-9. Examiner noted that the same current flowing thru L1,L3,L4 and L2), one of the magnetic flux generated by the resonant inductor and the magnetic flux generated by the isolated transformer (see page 7, parags. 7-9) is in a clockwise direction and the other one is in an anti-clockwise direction (direction of first winding 73 wound around the second magnetic column 712 and the second winding74 around the third magnetic winding 713 the opposite direction, for example, the first winding 73wound around the second magnetic column 712 is the clockwise direction. direction of second winding74 wound around the third pillar 713 is anticlockwise direction, or direction of first winding 73 wound around the second magnetic column 712 is counter-clockwise, the second winding 74 wound around the third column 713 is the clockwise direction, see page 8, parag. 2) 
In re to claim 11, Tan discloses (Figs. 4-11),, wherein the common magnetic core portion (magnetic device 51) is located on one side of the inductor magnetic core portion and the transformer magnetic core portion ( Figs. 7 and 9 shows magnetic flux created in the magnetic device 51 which is shared magnetic device 51 is a portion of the transformer T to create magnetic path of the shared of the primary side coil L3 and the first secondary side coil L4 is wound on the magnetic core), and when the same current is flowing in the inductor winding and the first side winding (see page 7, parags. 7-9. Examiner noted that the same current is flowing thru L1,L3,L4 and L2), the magnetic flux generated by the resonant inductor and the magnetic flux generated by the isolated transformer are both in a clockwise or an anti-clockwise direction (direction of first winding 73 wound around the second magnetic column 712 and the second winding74 around the third magnetic winding 713 the opposite direction, for example, the first winding 73wound around the second magnetic column 712 is the clockwise direction. direction of second winding74 wound around the third pillar 713 is anticlockwise direction, or direction of first winding 73 wound around the second magnetic column 712 is counter-clockwise, the second winding 74 wound around the third column 713 is the clockwise direction, see page 8, parag. 2) 
 In re to claim 12, Tan discloses (Figs. 4-11),,, wherein the integrated magnetic component (magnetic device 51)  comprises one first magnetic core comprising two first columns (Fig. 8 shows a first column 711, a second magnetic column 712, the third column 713) and a first back connecting the two first columns (a first column 711, a second magnetic column 712, the third column 713), and two second magnetic cores (core between L1&L3 and L4&L2 which first and second magnetic core are 71 and 72), each comprising two second columns (714,715 and 716)  and a second back connecting the two second columns (714,715 and 716)  wherein the two second columns of one of the second magnetic core are connected to the two second columns of the other second magnetic core correspondingly (Figs. 7 and 9 shows columns and cores see page, 7 parags.7-10), and wherein the two first columns of the first magnetic core are connected to the second back of one second magnetic core (a first winding 73 wound around the first pillar 711 and the second magnetic columns 712, and the second winding 74 wound around the first magnetic column 711 and third column 713.see page  7 parag.7-10).  
In re to claim 13, Tan discloses (Figs. 4-11), wherein the integrated magnetic component (magnetic device 51)  comprises one first magnetic core comprising two first columns (Fig. 8 shows a first column 711, a second magnetic column 712, the third column 713) and a first back connecting the two first columns (first column 711, a second magnetic column 712, the third column 713), and two second magnetic cores (core between L1&L3 and L4&L2 which are), each comprising two second columns and a second back connecting the two second columns (714, 715 and 716.), wherein the two second columns of one of the second magnetic core are connected to the two second columns of the other second magnetic core correspondingly (Figs. 7 and 9 shows columns and cores see page, 7 parags.7-10), and wherein the two first columns of the first magnetic core are connected to the  two correspondingly connected second columns  (Fig. 8 shows (712,713, 714,715 and 716 are connected, see page  7 parag.7-10).   
In re to claim 14, Tan discloses (Figs. 4-11),, wherein the integrated magnetic component (magnetic device 51)  comprises a first magnetic core  (core between L1&L3 comprising three first columns (Fig. 8 shows first column 711, a second magnetic column 712, the third column 713), and a first back connecting the three first columns (711,712 and 713), and a second magnetic core (core between L4&L2 ) comprising three second columns and a second back connecting the three second columns (714,715 and 716), and wherein the three first columns are connected to the three second columns correspondingly (712,713, 714,715 and 716 are connected).
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tan “CN110729903”  in view of Yang “20170345541”
In re to claim 9, Tan discloses (Figs. 4-11), wherein the inductor winding (L1)  and the first side winding (L3) are wound (the primary side coil L3 and the first secondary side coil L4 is wound on the magnetic core, page 7, parag. 3) by any one of the triple insulated wire, Litz wire and PI wire.  
Tan discloses inductor and first winding but fails having the first side winding by any one of the triple insulated wire, Litz wire and PI wire.  
Yang discloses (core structure and magnetic device) having a triple insulated wires (Fig.5 shows the wire formed the inductor winding 7, the primary winding 8, and the secondary winding 9 may be enameled wires, triple insulated wires or a PCB wires formed in a PCB board, etc, see parag. 0050)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the bidirectional converter of Tan to include triple insulated wires as taught by Yang in order to obtain the winding method, the magnetic flux in the common winding column may form a reverse flow, which may either effectively reduce the magnetic flux density and core losses or reduce the size of the core volume, see parag.0057, lines 8-12.

Allowable Subject Matter
10. Claims 5-6 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 4, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein an input voltage of the bidirectional isolated resonant converter is Vin, an output voltage of the bidirectional isolated resonant converter is Vo, a turn ratio of primary and secondary sides of the isolated transformer is n, and when Vo>Vin/n, a variation of the magnetic flux of the isolated transformer is delayed with respect to a variation of the magnetic flux of the resonant inductor, where a delayed phase is between 900 and 180 ”.
In re to claim 6, claim 6 depend from claims 5, thus are also objected for the same reasons provided above. 
Examiner Notes
11. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839